Citation Nr: 0701042	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request for 
a rating in excess of 0 (zero) percent for left ear hearing 
loss.  


FINDING OF FACT

The veteran exhibits no more than Level VI hearing in his 
service-connected left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected defective hearing in the left ear have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In October 2003, the veteran filed a claim for service 
connection for hearing loss and the RO provided him with a 
VCAA letter dated in November 2003 regarding his claim for 
service connection for right ear hearing loss.  The veteran 
was accorded an audio examination for disability evaluation 
purposes in December 2003.  By a rating dated in February 
2004, the RO denied service connection for right ear hearing 
loss and continued the 0 percent rating for the service-
connected left ear hearing loss.  The veteran filed a notice 
of disagreement as to the rating assigned for his left ear 
hearing loss and submitted the results of a private audiogram 
done in May 2004.  The RO sent the veteran a Statement of the 
Case in January 2005, acknowledging receipt and consideration 
of the audiogram submitted by the veteran.  The RO then sent 
the veteran a VCAA letter regarding this issue in November 
2005 and the veteran responded later that same month that he 
had no more evidence to submit.

The VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.

Analysis.  VA medical records reflect that the veteran was 
seen in January 2002 for routine audiometric examination.  
Pure tone testing showed hearing levels within normal limits 
from 250 to 2000 Hertz (Hz) in the right ear, dropping 
sharply to a severe high frequency sensorineural hearing loss 
(HFSNHL) from 3,000 to 6,000 Hz, returning to moderate HFSNHL 
at 8,000 Hz.  The left exhibited a mild sloping to severe 
HFSNHL from 2,000 to 6,000 Hz, returning to moderate loss at 
8,000 Hz.  Speech discrimination scores were good (88 
percent) at normal conversational speech level (50 Dbhl), 
bilaterally.  

The veteran was accorded an audiometric examination by VA for 
disability evaluation purposes in December 2003.  Audiometric 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows at 1,000, 2,000, 3,000 and 
4,000 Hz:

Right ear:	 35, 35, 75, 80 dB.
Left ear:	 30, 35, 80, 85 dB.

Average hearing threshold level for the right ear was 56.3 dB 
and average for the left ear was 57.5 dB.  Speech recognition 
scores using the Maryland CNC word list were 80 percent for 
the right ear and 64 percent for the left ear.

A private audiogram dated in May 2004 reflects findings very 
similar to those obtained on VA examination in December 2003.  
Threshold levels at 1,000, 2,000, and 4,000 Hz for the left 
ear were 40, 25, and 80.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. Part 4 (2006).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4000 Hz.  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels 
designated Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII 
(of 38 C.F.R. § 4.85), the nonservice-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I, subject to the provisions of 38 C.F.R. § 3.383.  38 
C.F.R. § 4.85(f) (2006).

Compensation is payable for the combinations of service-
connected and nonservice-connected hearing loss if the 
service-connected ear is 10 percent or more disabling and 
hearing impairment as a result of nonservice-connected 
disability meets the provisions of 38 C.F.R. § 3.385 in the 
other ear.  38 C.F.R. § 3.383(a)(3). 

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385 (2006).

In the present case, VA audiometric examinations in January 
2002 and December 2003 reflect that the veteran had severe 
hearing loss in the left ear beginning at 3,000 Hz.  His 
speech recognition scores for the left ear declined from 88 
percent in January 2002 to 64 percent in December 2003.  The 
private audiogram dated in May 2004 does not provide data 
sufficient for rating purposes, but does reflect findings 
very similar to those from the December 2003 VA audiometric 
examination.  The findings from the December 2003 
examination, when applied to the rating criteria, reflect 
that the veteran exhibited Level VI hearing in his service-
connected left ear.  Such findings are consistent with the 
noncompensable evaluation presently in effect.  As noted 
above, where only one ear is service connected, the 
nonservice-connected ear is assigned Level I hearing for 
rating purposes.  The Rating Schedule reflects that where one 
ear is assigned Level I hearing, the other ear would have to 
meet the criteria for Level X or Level XI hearing to qualify 
for a 10 percent rating, the maximum rating provided where 
one ear has Level I hearing.  

The audiological evaluations do show that the veteran has a 
hearing loss disability in the non-service-connected right 
ear as defined by VA regulations.  38 C.F.R. § 3.385.  
However, as noted above, to have an independently compensable 
hearing loss disability in the service-connected ear, the 
veteran would have to be assigned a numeral designation of at 
least X.  See 38 C.F.R. § 4.85, Table VII.  Since the highest 
numeral designation for the veteran's service-connected left 
ear is VI, then he does not have sufficient hearing loss in 
the service-connected left ear to warrant considering the 
impaired hearing in the nonservice-connected right ear when 
rating his disability.  The nonservice-connected ear is 
therefore assigned a level I.

As noted above, Level VI hearing acuity in the service-
connected left ear and Level I hearing in the non-service-
connected right ear equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.

Under the circumstances, and absent demonstrated clinical 
evidence of a more severe hearing loss, the noncompensable 
evaluation currently in effect for the veteran's service-
connected left ear hearing loss is appropriate, and an 
increased rating is not warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  There is no indication that 
there has been a material change in the hearing loss 
disability since the last VA examination.  When the RO 
informed the veteran in November 2005 that the evidence must 
show that his service-connected condition had gotten worse, 
the veteran replied that he had no more evidence to submit.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

A compensable evaluation for defective hearing in the left 
ear is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


